Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is in response to the amendment filed on August 16, 2021.

Claims 1-3, 5-7, 9-14, and 16-19 are pending.
Claims 1, 10, and 16 have been amended in this action.
Claims 4, 8, 15, and 20 are canceled.
For clarity of the prosecution history record, Examiner contacted Applicant on 12/20/2021 and 12/27/2021 and requested a terminal disclaimer filed to overcome the current double patenting rejection. However, the Applicant has not been responsive.

Response to Arguments
Applicant’s arguments filed on August 16, 2021 have been fully considered. The prior art rejections are withdrawn in view of Applicant’s amendment to the claims and the remarks related to them.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,703,533. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘533 anticipates the claimed invention.

Present Application
U.S. Patent 9,703,533
1. A computer-implemented method for using an application platform to design an application, said method comprising:



displaying an interface for developing an application at a computer system, said interface comprising a plurality of components for use in visually designing said application;

receiving a selection of a component from said plurality of components at said interface and a placement of said component within said interface;

partially compiling said application with said component and said placement of said component to generate a partially compiled application;

receiving a style selection for said component at said interface, wherein said style selection modifies an appearance of said component; and
executing said partially compiled application comprising said style selection with limited functionality within said interface such that said component is rendered according to said style selection without re-compiling said compiled application; and


compiling said application automatically into a plurality of versions for a plurality of platforms each to execute on different operating systems with said component, said placement of said component and style selection, 
such that said plurality of versions of said application executes natively on a target processor for each version of said plurality of versions without requiring a virtual layer of software at runtime, and 

wherein said application is bound directly to a native graphics library associated with said target processor, and wherein each version of said application is compiled into one executable binary file such that said component and said style selection of said component are rendered during runtime of said application in response to execution of said one executable binary file by said target processor.
method for using an application platform to design an application, said method comprising:
 providing an interface on an operating system for developing an application at a computer system;
  providing a plurality of components at said interface for use in visually designing said application;
  receiving a selection of a component from said plurality of components at said interface; receiving a placement of said component in said application within said interface;
    partially compiling said application in said interface during design time with said component and said placement of said component to generate a partially compiled application;
receiving a style selection for said component of said partially compiled application, wherein said style selection modifies an appearance of said component;
    executing said partially compiled application comprising said style selection with limited functionality within said interface during said design time based on said partially compiling such that said component rendered according to said style selection without requiring said partially compiled application to be re-partially compiled; and
compiling said application at said operating system automatically into a plurality of versions for a plurality of platforms each to execute on different operating systems with said component and said placement of said component, without requiring a developer to write code for said placement, 
such that said plurality of versions of said application execute natively on each target graphics processing unit (GPU) for each version of said plurality of versions without requiring a virtual layer of software at runtime, 
wherein said application is bound directly to a native graphics library associated with said target GPU, and wherein each version of said application is compiled into one executable binary file.


	While U.S. Patent No. 9,703,533 does not specifically recite the limitation “such that said component and said style selection of said component are rendered during runtime of said application in response to execution of said one executable binary file by said target processor” as disclosed in claim 1 of the present application, it is not patentably distinct form the inherent disclose of “compiling said application…with said component and said place of said component…into one executable binary” as recited by U.S. Patent No. 9,703,533. Since such a compiled application, when executed, inherently executes the 
Independent claims 10 and 16 recite substantially the same limitations as claim 1 above and are mapped to claim 9 of U.S. Patent 9,703,533. Dependent claims 2-3 and 5-7 map to claims 2-7 of U.S. Patent 9,703,533. Dependent claim 9 maps to claims 1 and 9 of U.S. Patent 9,703,533. Dependent claims 11-14 map to claims 2 and 5-7, respectively, of U.S. Patent 9,703,533. Additionally, claim 12 maps to claim 15 of U.S. Patent 9,703,533. Dependent claims 17-19 map to claims 5-7, respectively, of U.S. Patent 9,703,533. Additionally, claim 17 maps to claims 15 of U.S. Patent 9,703,533.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 6,804,682 teaches an IDE that allows non-programmers to design the GUI and the scripts for mobile device applications and compile them into application data files for multiple development platforms, which are then loaded and executed by runtime executives; and
US 6,804,682 teaches that Java programs are "compiled" into a binary format that can be executed on many different platforms without recompilation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DAXIN WU/
Primary Examiner, Art Unit 2191